DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Rejection After Reopening
At a Pre-Appeal Brief conference on August 31st, 2020, the conferees decided to reopen prosecution of the case.  This office action is a Non-Final Rejection.

Petition Decision
A Petition Decision issued 10/25/2021 granted applicant’s petition to have the Restriction Requirement dated 6/4/2021 withdrawn.  As such, all claims are now being examined.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2017/0059984 by Kim.
With regard to claim 1, Kim teaches an adhesive-removing apparatus for removing an adhesive used to adhere a mask (item M in Figures 1-3) and a pellicle (item P in Figure 1; Abstract; Par. 0027-0031, 0036, 0040, and 0041).  Kim’s apparatus comprises a laser irradiating unit (item 110 in Figure 3) configured to irradiate a laser beam to the adhesive layer that was formed between the mask and the pellicle (Par. 0040-0045).  Kim’s apparatus comprises a controller (item 120 in Figure 3) configured to control a wavelength and energy density of the laser beam, and since Kim teaches that the controller is also configured to control the repetition frequency and pulse width of the laser beam, Kim’s controller is considered to be configured to control a waveform of the laser beam (Par. 0040, 0055, and 0056).  Kim’s apparatus comprises a monitoring unit (reads on imaging unit) configured to image and monitor a region to which the laser beam is irradiated (Par. 0058-0061).  Kim teaches various chemicals 
Applicant’s limitation specifying that the controller varies the wavelength according to a bond structure of a material that forms the adhesive specifies intended use of the apparatus and is not given patentable weight (see MPEP 2114 and 2115).  The controller of Kim is configured to vary the wavelength of the laser beam according to the type of adhesive used, and therefore, the controller of Kim is considered to be structurally capable of varying the wavelength of the laser beam according to a bonding structure of a material that forms the adhesive.  In addition, since Kim teaches that the controller is configured to vary the wavelength of the laser beam according to the type of adhesive used, Kim is considered to teach that the controller is configured to vary the wavelength of the laser beam according to the bonding structure of a material that forms the adhesive because different adhesive chemicals (such as some of the different chemicals recited in Par. 0033) will have different bonding structures in accordance with their different chemistries.  
With regard to claim 6, in the apparatus of Kim, the laser beam’s wavelength ranges from about 193 nm to about 355 nm (Par. 0043), which includes applicant’s recited wavelength range.
With regard to claim 10, Kim teaches a method for removing an adhesive layer, wherein the adhesive was used to adhere a mask (item M in Figures 1-3) to a pellicle (item P in Figure 1; Abstract; Par. 0027-0031, 0036, 0040, and 0041).  Kim’s method uses a laser irradiating unit (item 110 in Figure 3) to irradiate a laser beam to the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim.
With regard to claim 11, the method of Kim is discussed in the above anticipation rejection of claim 10.  Kim teaches that the monitoring unit can find to-be-removed adhesive via imaging (Par. 0058), and, in a later paragraph, Kim mentions that when the monitoring unit determines that adhesive has been removed by the laser, the region to which the laser beam is irradiated can be changed to a region where other adhesive still remains (Par. 0061).  Kim does not explicitly teach that when the monitoring unit .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 6,048,588 to Engelsberg in view of U.S. 2005/0002016 by Tsao.  
With regard to claim 12, the teachings of Kim are discussed in the above anticipation rejection of claim 10.
Kim does not teach that the act of obtaining the image comprises irradiating illumination light to the region to which the laser beam is irradiated and imaging the illumination light reflected by the region to which the laser beam is irradiated.  
Engelsberg teaches that when using a laser to remove material from a surface in a removal process, a video camera (item 700 in Figure 2A) directed at the treated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim such a video camera pointed towards the laser-treated surface is used to gather images of the treated surface.  In this method of Kim in view of Engelsberg, this video camera monitoring corresponds to the obtaining an image step of claim 10.  The motivation for performing the modification was provided by Engelsberg, who teaches that when using a laser to remove material from a surface in a removal process, a video camera (item 700 in Figure 2A) directed at the treated surface can advantageously be used to image the surface in order to allow data about the results of the process to be gathered.  
The combination of Kim in view of Engelsberg does not explicitly teach that the video camera receives light from a light source.  
Tsao teaches that when using a camera to image a surface, the camera can successfully create images of the to-be-imaged surface by having the surface irradiated with visible light from a source of visible light, wherein light that reaches the camera comprises visible light from that visible light source reflected from the to-be-imaged surface (Par. 0007, 0023, and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Engelsberg such that an light source of visible light illuminates the to-be-imaged surface with visible light such that the camera can image the to-be-imaged surface, wherein light received by the camera comprises light reflected from the to-be-imaged surface.  The motivation 
With regard to claim 13, in the developed method of Kim in view of Engelsberg in view of Tsao, the wavelength of the visible light from the visible light source is in the visible light range, and the combination of Kim in view of Engelsberg in view of Tsao teaches having the laser beam wavelength outside the visible light wavelength range (Par. 0053 of Kim).  
With regard to claim 14, the combination of Kim in view of Engelsberg in view of Tsao does not explicitly recite that the camera is outside a travel path of the laser beam.  However, in the method of Kim in view of Engelsberg in view of Tsao, the purpose of the camera is to capture image data of the laser-irradiated region.  In accordance with MPEP 2144.04, Rearrangement of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Engelsberg in view of Tsao such that the camera is arranged outside a travel path of the laser beam.  Such a positioning of the camera would allow the camera to successfully perform its role of capturing image data of the laser-irradiated region.  
The combination of Kim in view of Engelsberg in view of Tsao does not explicitly recite that light imaged by the camera includes illumination light scattered on the adhesive layer and the mask.  However, since the combination of Kim in view of .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 6,048,588 to Engelsberg in view of U.S. 2005/0002016 by Tsao as applied to claim 13 above as evidenced by U.S. 2015/0239172 by Dow.  
With regard to claim 16, in the combination of Kim in view of Engelsberg in view of Tsao, the wavelength of the visible light from the visible light source is in the visible light range, and the combination of Kim in view of Engelsberg in view of Tsao teaches using the visible light to illuminate the treated surface such that the camera can generate images of the treated surface.  Dow teaches that the wavelength range for visible light is 380-700 nm (Par. 0035).  This visible light range of 380-700 nm overlaps with applicant’s range of about 570 nm to about 770 nm, and in accordance with MPEP 2144.05, this overlap of the ranges renders applicant’s range obvious.  The combination of Kim in view of Engelsberg in view of Tsao teaches that visible light can successfully provide illumination to a surface such that the camera can image a surface, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that visible light in the range of 570-700 nm could successfully be used to illuminate the to-be-imaged surface.  
The combination of Kim in view of Engelsberg in view of Tsao as evidenced by Dow teaches that the laser beam can have a wavelength of about 193 nm to about 355 .
Claims 2, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 6,048,588 to Engelsberg in view of U.S. 2005/0002016 by Tsao.  
With regard to claim 2, the teachings of Kim are discussed in the above anticipation rejection of claim 1.
Kim does not teach that the imaging unit comprises an illumination light source.  
Engelsberg teaches that when using a laser to remove material from a surface in a removal process, a video camera (item 700 in Figure 2A) directed at the treated surface can advantageously be used to image the surface in order to allow data about the results of the process to be gathered (Abstract; Col. 10, line 62 to Col. 11, line 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim such that a video camera pointed towards the laser-treated surface is used to gather images of the treated surface.  In this apparatus of Kim in view of Engelsberg, this video camera is part of the imaging unit
The combination of Kim in view of Engelsberg does not teach that the imaging unit comprises an illumination light source.  
Tsao teaches that when using a camera to image a surface, the camera can successfully create images of the to-be-imaged surface by having the surface irradiated with visible light from a source of visible light, wherein light that reaches the camera comprises visible light from that visible light source reflected from the to-be-imaged surface (Par. 0007, 0023, and 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim in view of Engelsberg such that a light source of visible light illuminates the to-be-imaged surface with visible light such that the camera can image the to-be-imaged surface, wherein light received by the camera comprises light reflected from the to-be-imaged surface.  The motivation for performing the modification was provided by Tsao, who teaches that when using a camera to image a surface, the camera can successfully create images of the to-be-imaged surface by having the surface irradiated with visible light from a source of visible light, wherein light that reaches the camera comprises visible light from that visible light source reflected from the to-be-imaged surface.  In this apparatus of Kim in view of Engelsberg in view of Tsao, the light source of visible light is considered part of the imaging unit of the apparatus.  
With regard to claim 4, in the developed apparatus of Kim in view of Engelsberg in view of Tsao, the wavelength of the visible light from the visible light source is in the visible light range, and the combination of Kim in view of Engelsberg in view of Tsao 
With regard to claim 8, the combination of Kim in view of Engelsberg in view of Tsao does not teach that the apparatus further comprises an auxiliary imaging unit.
Engelsberg teaches that when using a laser to remove material from a surface in a removal process, a video camera (item 700 in Figure 2A) directed at the treated surface can advantageously be used to image the surface in order to allow data about the results of the process to be gathered (Abstract; Col. 10, line 62 to Col. 11, line 59).
In accordance with MPEP 2144.04, Duplication of Parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim in view of Engelsberg in view of Tsao such that a second, duplicate video camera (reads on auxiliary imaging unit) pointed towards the laser-treated surface is used to gather images of the treated surface, thus ensuring that amble image data is available for evaluation when evaluating the laser-based cleaning.  Having a second camera collect image data from a different position than the first camera ensures that more image data is available for evaluation.  The motivation for performing the modification was provided by Engelsberg, who teaches that when using a laser to remove material from a surface in a removal process, a video camera (item 700 in Figure 2A) directed at the treated surface can advantageously be used to image the surface in order to allow data about the results of the process to be gathered.  
Applicant’s limitation specifying that the auxiliary imaging unit images illumination light scattered on the adhesive layer and the mask specifies intended use of the apparatus and is not given patentable weight (see MPEP 2114 and 2115).  In the scattered on the adhesive layer and the mask.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 6,048,588 to Engelsberg in view of U.S. 2005/0002016 by Tsao as applied to claim 2 above, and further in view of U.S. 2005/0070035 by Yazaki.
With regard to claim 5, the combination of Kim in view of Engelsberg in view of Tsao does not teach that the imaging unit comprises an optical filter.  
Yazaki teaches that when attempting to use a camera to monitor laser-processing of a surface, a laser-light-blocking filter can advantageously be placed before the camera such that the camera imaging is not harmed by any reflected laser light, wherein the filter permits non-laser light to flow through the filter such that the camera can successfully perform imaging of the laser-processing of the surface (Par. 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim in view of Engelsberg in view of Tsao such that the imaging unit comprises a laser-light-blocking filter before the camera, wherein the filter blocks any reflected laser light and permits illumination light from the light source to pass through and reach the camera for imaging.  Then motivation for performing the modification was provided by Yazaki, who teaches that when attempting to use a camera to monitor laser-processing of a surface, a laser-light-.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 6,048,588 to Engelsberg in view of U.S. 2005/0002016 by Tsao as applied to claim 2 above as evidenced by U.S. 2015/0239172 by Dow.  
With regard to claim 7, in the combination of Kim in view of Engelsberg in view of Tsao, the wavelength of the visible light from the visible light source is in the visible light range, and the combination of Kim in view of Engelsberg in view of Tsao teaches using the visible light to illuminate the treated surface such that the camera can generate images of the treated surface.  Dow teaches that the wavelength range for visible light is 380-700 nm (Par. 0035).  This visible light range of 380-700 nm overlaps with applicant’s range of about 570 nm to about 770 nm, and in accordance with MPEP 2144.05, this overlap of the ranges renders applicant’s range obvious.  The combination of Kim in view of Engelsberg in view of Tsao teaches that visible light can successfully provide illumination to a surface such that the camera can image a surface, and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that visible light in the range of 570-700 nm could successfully be used to illuminate the to-be-imaged surface.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 6,048,588 to Engelsberg in view of U.S.  as applied to claim 8 above, and further in view of U.S. 2005/0070035 by Yazaki in view of U.S. 2013/0100276 by Bishop.
With regard to claim 9, the combination of Kim in view of Engelsberg in view of Tsao does not teach that the auxiliary imaging unit comprises an optical filter.  
Yazaki teaches that when attempting to use a camera to monitor laser-processing of a surface, a laser-light-blocking filter can advantageously be placed before the camera such that the camera imaging is not harmed by any reflected laser light, wherein the filter permits non-laser light to flow through the filter such that the camera can successfully perform imaging of the laser-processing of the surface (Par. 0066).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim in view of Engelsberg in view of Tsao such that the auxiliary imaging unit comprises a laser-light-blocking filter before the second camera, wherein the filter blocks any reflected laser light and permits illumination light from the light source to pass through and reach the second camera for imaging.  Then motivation for performing the modification was provided by Yazaki, who teaches that when attempting to use a camera to monitor laser-processing of a surface, a laser-light-blocking filter can advantageously be placed before the camera such that the camera imaging is not harmed by any reflected laser light, wherein the filter permits non-laser light to flow through the filter such that the camera can successfully perform imaging of the laser-processing of the surface.  
The combination of Kim in view of Engelsberg in view of Tsao in view of Yazaki does not recite that the laser light blocked by the filter is reflected by the filter.  
Bishop teaches that an optical filter for blocking laser light can be made to block the laser light by reflecting the laser light (Par. 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim in view of Engelsberg in view of Tsao in view of Yazaki such that the filter performs its function of blocking laser light by reflecting the laser light.  The motivation for performing the modification was provided by Bishop, who teaches that an optical filter for blocking laser light can be made to block the laser light by reflecting the laser light.  
 Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 2005/0070035 by Yazaki. 
With regard to claims 2 and 3, the teachings of Kim are discussed in the above anticipation rejection of claim 1.  Kim teaches using the imaging unit to find remaining adhesive on the to-be-cleaned surface (Par. 0058-0061).
Kim does not teach that the imaging unit comprises an illumination light source. 
Yazaki teaches that when performing a laser-treatment on a substrate, monitoring of the laser treatment can be successfully performed by having illumination light from an illumination light source (item 18 in Figure 1) reflected off a mirror (item 21 in Figure 1) onto a region irradiated with the laser beam (item 4’ in Figure 1), which is transmitted through the mirror (item 21 in Figure 1) such that the illumination light and laser light both go vertically downwards towards said region, and wherein the monitoring is performed with a camera (item 19 in Figure 1) that can image light returned from said region (item 22 in Figure 1; Par. 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kim such the imaging unit comprises a camera-based observation system of the type taught by Yazaki, wherein the camera-based observation system comprises a mirror that transmits the laser light therethrough and reflects illumination light from an illumination light source such that the laser light and illumination light are both directed at the same angle towards the treated region, wherein a camera is configured to image said region using said illumination light.  The motivation for performing the modification was provided by Yazaki, who teaches that such a camera-based observation system comprising a mirror can allow laser light and illumination light to be directed to a surface such that that laser treatment can be successfully observed by a camera.  In this apparatus of Kim in view of Yazaki, the camera advantageously collects image data to enhance monitoring of the laser-based cleaning.  Applicant’s limitation specifying that the illumination is reflected from the laser-irradiated region to the camera specifies intended use of the apparatus (see MPEP 2114 and 2115) of the apparatus and is not given patentable weight.  In the combination of Kim in view of Yazaki, since the camera can image a laser-irradiated region that is impacted with the illumination light, the camera is considered to be structurally capable of imaging illumination light reflected from a reflective surface, even though this is not explicitly mentioned by the combination of Kim in view of Yazaki.  
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S 2017/0059984 by Kim in view of U.S. 2005/0070035 by Yazaki. 
With regard to claims 12 and 15, the teachings of Kim are discussed in the above anticipation rejection of claim 10.  Kim teaches using the imaging unit to find remaining adhesive on the to-be-cleaned surface (Par. 0058-0061).
Kim does not teach that the obtaining of an image of the laser-irradiated region comprises irradiating illumination light.
Yazaki teaches that when performing a laser-treatment on a substrate, monitoring of the laser treatment can be successfully performed by having illumination light from an illumination light source (item 18 in Figure 1) reflected off a mirror (item 21 in Figure 1) onto a region irradiated with the laser beam (item 4’ in Figure 1), which is transmitted through the mirror (item 21 in Figure 1) such that the illumination light and laser light both go vertically downwards towards said region, and wherein the monitoring is performed with a camera (item 19 in Figure 1) that can image light returned from said region (item 22 in Figure 1; Par. 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim such that the imaging of the laser-irradiated surface comprises using a camera-based observation system of the type taught by Yazaki to image the laser-irradiated surface, wherein the camera-based observation system comprises a mirror that transmits the laser light therethrough and reflects illumination light from an illumination light source such that the laser light and illumination light are both directed at the same angle towards the treated region, wherein a camera is configured to image said region using said illumination light.  The motivation for performing the modification was provided by Yazaki, who teaches that such a camera-based observation system comprising a mirror can allow laser light and reflected illumination light.  However, since the combination of Kim in view of Yazaki teaches performing the same method as recited by applicant with the same materials as recited by applicant, it is reasonably expected that the same result will occur – namely, that the camera that images the laser-irradiated region with the illumination light will receive reflected illumination light, wherein the reflected illumination light is illumination light reflected from the laser-irradiated region.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 12, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714